           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTIN A HALL, Individually and on
Behalf of All Others Similarly Situated                     PLAINTIFF

v.                       No. 3:18-cv-235-DPM

INMATE SERVICES CORPORATION;
and RANDY CAGLE, JR.                                    DEFENDANTS

                                ORDER
     1. Cagle' s and Inmate Services' counsel's unopposed motion to
withdraw, NQ 61, is partly granted and partly denied. Ross Webster and
Glankler Brown, PLLC, are relieved as counsel of record for Cagle, but
must stay on as counsel for Inmate Services until new counsel for it has
appeared. The corporation must have a lawyer. Carr Enterprises, Inc. v.
United States, 698 F.2d 952,953 (8th Cir. 1983). Cagle will proceed prose.
     2. Mr. Webster must mail a copy of this Order to Cagle.
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge
